 Case 2:19-cv-10102-RSWL-JEM Document 19 Filed 08/27/20 Page 1 of 1 Page ID #:567



 1

 2
                                                               JS-6
 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     ROBERT JAMES OSSAWA WOOD,                   )    Case No. CV 19-10102-RSWL (JEM)
12                                               )
                         Petitioner,             )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     NEIL MCDOWELL,                              )
15                                               )
                         Respondent.             )
16                                               )
17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21
     DATED: August 27, 2020                             s/ RONALD S.W. LEW
22
                                                          RONALD S.W. LEW
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28
